The following is an examiner’s statement of reasons for allowance: The instant claims are neither taught nor suggested by the prior art.  The claims contain a combina-tion of limitations that, taken as a whole, lend the claims novelty and unobviousness.  Note, for instance, the specific reactants that must be reacted in a tubular reactor. The reactants must be present in a specific SiH-alkenyl ratio.   The content of the platinum catalyst is specific and very low compared to typical hydrosilylation reactions.  Further-more the claims require a limited number of undesired VI units.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Mgm
7/20/22


/MARGARET G MOORE/Primary Examiner, Art Unit 1765